Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Peter Diugwu appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Diugwu v. Officials at Powhatan Corr. Ctr., No. 1:10-cv-01037-GBL-TCB (E.D. Va. filed Nov. 15, 2010; entered Nov. 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.